Citation Nr: 0301819	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  01-06 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from December 1942 to November 
1945.

This appeal arises from a February 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied entitlement to service 
connection for left ear hearing loss.  The veteran appealed 
this determination.

A hearing was held before a member of the Board of Veterans' 
Appeals (Board) sitting at the RO in May 2002.  The Board 
member who conducted this hearing will make the final 
decision in this case.  See 38 U.S.C.A. §§ 7102(a), 7107(c) 
(West 1991 & Supp. 2002).


FINDINGS OF FACT

1.  All evidence required for an equitable determination on 
the issue decided below has been obtained.

2.  The lay and medical evidence does not clearly and 
unmistakably establish left ear hearing loss prior to 
service; and profound left ear hearing loss was first 
demonstrated in service.


CONCLUSION OF LAW

Left ear hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

Initially, the Board is satisfied that all relevant facts 
regarding the issues decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to assist.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA had the opportunity 
to apply the duty to notify and assist provisions found at 
38 U.S.C.A. §§ 5103 and 5103A as indicated in the statement 
of the case (SOC) issued in June 2001.  Therefore, the 
development conducted by VA in this case fully meets the 
statutory requirements.  The Board also finds that the recent 
publication of new regulations implementing the Veterans 
Claims Assistance Act of 2000 (VCAA) does not require further 
development because, "the provisions of (the new 
regulations) merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA."  66 Fed.Reg. 
45620, 45629 (Aug. 29, 2001); see also 38 U.S.C.A. §§ 5103, 
5103A.

Irregardless of the VA's actions in this case, based on the 
favorable decision below, any further development in this 
claim would be inappropriate.  Therefore, the Board 
determines that no reasonable possibility exists that further 
assistance would aid in the substantiation of the veteran's 
claims.  38 U.S.C.A.§ 5103A.  In addition, as the veteran has 
been provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Entitlement to Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  In the alternative, the chronicity provisions of 38 
C.F.R. § 3.303 are applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran's service personnel records indicate that he 
served during World War II as a gun crewman with the 675th 
Parachute Field Artillery.  The veteran claims that he was 
exposed to significant noise due to his military occupational 
specialty as a gun crewman in the artillery.  He alleges that 
he was not aware that he had any left ear hearing loss at the 
time he entered military service and contends that if such 
hearing loss existed he would not have passed his physical 
examinations for entrance into the military or service with a 
U. S. Army airborne unit.  He alleges that he was not 
provided with ear protection during his military duties and 
slowly lost his hearing in the left ear.  The veteran denied 
receiving any medical treatment for his left ear hearing loss 
since his military service. 

According to Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992), a lay person is competent to provide evidence on the 
incurrance of injury and resulting symptoms.  However, only a 
medical professional can provide competent, probative 
evidence regarding the diagnosis or etiology of a disability.

The veteran's entrance examination of December 1942 reported 
that he could hear a spoken voice in the left ear from 20 
feet.  There were no abnormalities found with his ears.  The 
veteran was given another comprehensive physical examination 
in August 1945.  He apparently reported a medical history 
that included suffering with otitis media as a child that 
left his left ear almost totally deaf.  On examination, it 
was noted that the veteran had almost total deafness in the 
left ear.

A VA compensation examination was afforded the veteran in 
January 1947.  The examiner found that the veteran could hear 
an ordinary conversation in the left ear at 20 feet.  His 
auditory canals were found to be normal.

VA hospital summaries pertaining to hospitalization in 1947 
noted that the veteran apparently had total deafness in the 
left ear.  

In December 2002, the veteran was afforded a VA audio 
examination.  The results of the audiometric testing 
revealed:

HERTZ
250
500
1000
1500
2000
3000
4000
6000
8000
LEFT
-
105
105
-
105
105
105

-

Speech recognition was 0 percent in the left ear.  The 
audiologist summarized these results as profound 
sensorineural hearing loss.  It was determined by the 
audiologist that the voice testing given at the time of the 
veteran's entrance into active service was not sensitive to 
unilateral hearing loss.  Because of this fact, there was the 
possibility that the spoken voice could have been heard in 
the better ear.  Therefore, the audiologist determined that 
the entrance examination findings did not rule out the 
existence of a pre-existing hearing loss in the left ear.  
Based on the medical history provided in 1945, the 
audiologist found that it was more likely than not that the 
veteran's left ear hearing loss pre-existed his military 
service.  However, the examiner indicated that if would be 
difficult to determine if events in military service 
aggravated the pre-existing hearing loss.  While noise 
induced hearing loss is typically a bilateral disorder, the 
audiologist found that the veteran's profound left ear 
hearing loss was so bad it could not be assessed whether it 
had progressed to that point from anything that occurred in 
military service.

According to the presumption of soundness, a veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 C.F.R. § 3.304(b).  In 
Parker v. Derwinski, 1 Vet. App. 522 (1991), the Court found 
that since no eye defect or disability was "noted" on the 
veteran's entrance examination despite an eye examination, he 
was presumed sound and the Board would have to find that a 
preexisting "injury or disease" had been demonstrated by 
clear and unmistakable evidence.  As no left ear hearing loss 
was identified at the time of the veteran's entrance into 
active service in 1942, VA has the formidable burden of 
proving, by clear and unmistakable evidence, that left ear 
hearing loss existed prior to induction.  See Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991).

The only evidence indicating that the left ear hearing loss 
pre-existed military service was a history noted in 1945.  
According to 38 C.F.R. § 3.304(b)(1), history of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions but will be 
considered together with all other material evidence in 
determinations as to inception.  In the current case, the 
veteran under oath disavowed having any medical history of a 
middle ear infection during childhood or relating such a 
history during military service.  He also provided testimony 
that he was not aware of any left ear hearing loss at the 
time of his entrance into active service.  The Board also 
notes that his assertion of inservice exposure to acoustic 
trauma is consistent with the circumstances and hardships of 
his service.  See 38 U.S.C.A. § 1154(b).

Without contemporaneous medical evidence of otitis media or 
left ear hearing loss during childhood, and, particularly, at 
the time of service entrance, the Board finds that the 
presumption of soundness has not been refuted by clear and 
unmistakable evidence.  While the VA examiner of December 
2002 opined that the hearing loss more likely than not pre-
existed military service, this opinion does not reflect the 
degree of certainty necessary to constitute clear and 
unmistakable evidence of a preservice hearing loss.  In 
addition, this examiner could not rule out the possibility 
that any pre-existing left ear hearing loss was aggravated by 
the circumstances of the veteran's military service.

The Board notes the conflicting evidence as to whether or not 
a left ear hearing loss existed in 1947 when the VA 
examination showed normal hearing in conversation while the 
hospital report noted apparent deafness in the left ear.  The 
Board will view this most favorably to the veteran and accept 
the hospital report as reflective of the nature of the 
veteran's hearing at that time.  

His left ear hearing loss currently is recognized as a 
disability under the provisions of 38 C.F.R. § 3.385 as his 
speech recognition ability is 0 percent in his left ear and 
his auditory acuity at all measured frequencies is 105 
decibels.  In light of the lack of clear and unmistakable 
evidence of preservice hearing loss in the left ear, the 
notation of left ear deafness in service in 1945 and 
confirmation of continuing left ear deafness in 1947, Board 
finds that the veteran's current left ear hearing loss is 
entitled to service connection.


ORDER

Entitlement to service connection for left ear hearing loss 
is granted.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

